              Case 3:20-cv-06703-TSH Document 37 Filed 02/11/21 Page 1 of 13



     James J. Rosemergy (pro hac vice)
1    CAREY, DANIS & LOWE
     8235 Forsyth, Suite 1100
2    St. Louis, MO 63105
     Tele: 314-725-7700
3    Direct: 314-678-1064
4    Fax: 314-721-0905
     jrosemergy@careydanis.com
5
     Attorneys for Plaintiff
6
     (additional counsel following signature page)
7
     Emily N. Dillingham (pro hac vice)
8    Lauren C. Tortorella (pro hac vice)
9    Benesch, Friedlander, Coplan & Aronoff LLP
     71 South Wacker Drive, Suite 1600
10   Chicago, IL 60606
     Telephone: 312-212-4949
11   edillingham@beneschlaw.com
12   ltortorella@beneschlaw.com

13   Attorneys for Defendant

14   (additional counsel following signature page)
15
16
                         IN THE UNITED STATES DISTRICT COURT
17                        NORTHERN DISTRICT OF CALIFORNIA
                                SAN FRANCISCO DIVISION
18
19   LONA’S LIL EATS, LLC, on its own
      behalf and on behalf of all others similarly     Case No.: 3:20-cv-06703-TSH
20    situated,
21                             Plaintiff,              JOINT CASE MANAGEMENT
                                                       STATEMENT & PROPOSED ORDER
22            v.

23   DOORDASH, INC.,
24                               Defendant.
25
26
27
28
                                              Page 1 of 13
     No.: 3:20-cv-06703-TSH                                            Joint Case Management Statement
     14211969 v1
                Case 3:20-cv-06703-TSH Document 37 Filed 02/11/21 Page 2 of 13




            The parties to the above-entitled action jointly submit this JOINT CASE
1
2    MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the Standing Order for

3    All Judges of the Northern District of California and Civil Local Rule 16-9.
4
     1. Jurisdiction & Service
5
            Jurisdiction in this matter is based primarily upon 28 U.S.C. § 1331 in that this cause of
6
     action arises under the Lanham Act, 15 U.S.C. § 1125(a). This Court also has supplemental
7
8    jurisdiction over the state law claims arising out of the same conduct that forms the case and

9    controversy at issue pursuant to 28 U.S.C. § 1367. Service has been effectuated, and neither
10
     jurisdiction nor service are being contested in this matter. See ECF No. 34 ¶ 6.
11
     2. Facts
12
            DoorDash is a technology company that provides a web-based platform connecting
13
14   consumers to restaurants. Customers place orders with restaurants through DoorDash’s platform;

15   DoorDash then connects those restaurants with third-party delivery service providers, who pick
16
     up orders and deliver them to the customers. DoorDash’s platform lists both “Partner
17
     Restaurants,” with which it has contractual agreements, and non-partner restaurants.
18
            Plaintiff alleges that DoorDash does not merely “list” the non-partner restaurants on its
19
20   website and application. Instead, for these non-partner restaurants, Plaintiff alleges DoorDash

21   creates webpages and app sites that appear legitimate and, thus, DoorDash affirmatively
22
     represents to consumers that those non-partner restaurants have some affiliation with DoorDash.
23
     Plaintiff further alleges that these unauthorized webpages, which are prioritized on search results,
24
     represent that the non-partner restaurants are closed, cannot deliver to them, or are not accepting
25
26   orders at the time—even when they are open, can deliver to them, and/or are accepting orders.

27   Plaintiff alleges that DoorDash then redirects the consumers to its partner restaurants. Plaintiff
28
                                             Page 2 of 13
     No.: 3:20-cv-06703-TSH                                                Joint Case Management Statement
     14211969 v1
              Case 3:20-cv-06703-TSH Document 37 Filed 02/11/21 Page 3 of 13




     thus alleges that DoorDash has steered would-be consumers away from Plaintiff and other non-
1
2    partner restaurants. Plaintiff further alleges that as a result of DoorDash’s misrepresentations and

3    conduct, it and other similarly situated restaurants have been damaged, and continue to be
4
     damaged, in the form of lost revenue and goodwill and suffered other related harm.
5
            DoorDash disagrees with Plaintiffs’ assertions regarding non-partner restaurants.
6
     DoorDash did in the past on occasion create pages on its website and mobile application for non-
7
8    partner restaurants, but it facilitated the placement and delivery of orders for non-partner

9    restaurants just as it did and does for partner restaurants. DoorDash did not affirmatively
10
     represent that it had any contractual relationship with any non-partner restaurant. DoorDash did,
11
     at some point during the COVID-19 pandemic, identify some restaurants, including both partner
12
     and non-partner restaurants, as “unavailable,” “closed,” or “too far away.” DoorDash denies that
13
14   non-partner restaurants were damaged in the form of lost revenue and goodwill; rather, non-

15   partner restaurants received revenue via orders facilitated by DoorDash even absent a contractual
16
     relationship.
17
     3. Legal Issues
18
            From Plaintiff’s perspective, the primary legal issues present in the case, i.e., whether or
19
20   not Defendant’s conduct may form the basis of a cause of action, have already been decided by

21   this Court in denying Defendant’s motion to dismiss, as noted below. The primary remaining
22
     legal issue has to do with an appropriate remedy for this conduct.
23
            DoorDash disagrees with Plaintiff’s position. Plaintiff has pled claims for violations of
24
     the Lanham Act, the California Fair Advertising Law, and the California Unfair Competition
25
26   Law. DoorDash is confident that discovery will result in a summary judgment ruling on these

27
28
                                             Page 3 of 13
     No.: 3:20-cv-06703-TSH                                                Joint Case Management Statement
     14211969 v1
                 Case 3:20-cv-06703-TSH Document 37 Filed 02/11/21 Page 4 of 13




     issues in favor of DoorDash. It is DoorDash’s position that Plaintiff has not been damaged and
1
2    that no remedy is needed.

3    4. Motions
4
            Defendant filed a Motion to Dismiss Plaintiff’s original Complaint. ECF No. 21. In
5
     response, Plaintiff submitted an Amended Complaint. ECF No. 26. Defendant moved to dismiss
6
     that Complaint as well. ECF No. 29. Following briefing on Defendant’s Motion, the Court
7
8    denied the motion to dismiss in its entirety. ECF No. 32.

9           Plaintiff intends to file a motion for class certification pursuant to the schedule set forth
10
     below. DoorDash intends to file a motion for summary judgment pursuant to the schedule set
11
     forth below.
12
     5. Amendment of Pleadings
13
14          While amendments to the pleadings are not expected, they are possible. Accordingly, a

15   deadline for amendments to the pleadings is included in the schedule proposed herein.
16
     6. Evidence Preservation
17
            The parties have reviewed the Guidelines Relating to the Discovery of Electronically
18
     Stored Information (“ESI Guidelines”) and have met and conferred regarding reasonable and
19
20   proportionate steps taken to preserve evidence relevant to the issues reasonably evident in this

21   action. The parties are in the process of negotiating an appropriate ESI Order, which they
22
     anticipate submitting to the Court in advance of the Initial Case Management Conference.
23
     7. Disclosures
24
            Both Plaintiff and Defendant have made their Initial Disclosures as required by Rule
25
26   26(a)(1).

27
28
                                             Page 4 of 13
     No.: 3:20-cv-06703-TSH                                                Joint Case Management Statement
     14211969 v1
              Case 3:20-cv-06703-TSH Document 37 Filed 02/11/21 Page 5 of 13




     8. Discovery
1
2           This case is in its early stages, and formal discovery has not been exchanged beyond

3    Initial Disclosures. The parties have met and conferred regarding a stipulated e-discovery order
4
     and a stipulated protective order to facilitate and streamline the discovery process. A schedule
5
     for the completion of discovery is contained herein. The parties do not anticipate any need for a
6
     departure from the normal discovery rules at this time.
7
8    9. Class Actions

9           Plaintiff does bring this action on behalf of a putative class. This case in maintainable as
10
     a class action under both Fed. R. Civ. P. 23(b)(2) and 23(b)(3), as Plaintiff seeks damages and
11
     injunctive relief on behalf of the following class:
12
            All restaurants, entities, and/or individuals with any ownership interest in such
13
            restaurants or entities, in the United States who do not do business with
14          Defendant DoorDash but who nevertheless have a landing page on a DoorDash
            website and/or within its mobile app.
15
            Excluded from the Class are: (a) Defendant and any entities in which Defendant
16
            has a controlling interest; (b) Any entities in which Defendant’s officers,
17          directors, or employees are employed and any of the legal representatives, heirs,
            successors, or assigns of Defendant; (c) All current employees of Defendant;
18          (d) The Judge(s) to whom this case or any transferred case is assigned and any
            member of the Judges’ immediate family and any other judicial officer assigned
19
            to this case or any transferred case; (f) All governmental entities; and (g) anyone
20          who makes a timely election to be excluded from the Class.

21          As detailed in the Complaint, ECF No. 26, Plaintiff alleges that DoorDash engaged in a
22
     uniform pattern of creating fake webpages for restaurants that are not DoorDash partners, which
23
     resulted in fake webpages for hundreds or thousands of non-partner restaurants. Plaintiff alleges
24
     that on these fake webpages, DoorDash affirmatively represents to consumers that those non-
25
26   partner restaurants have some affiliation with DoorDash, but then indicates that those restaurants

27
28
                                             Page 5 of 13
     No.: 3:20-cv-06703-TSH                                                Joint Case Management Statement
     14211969 v1
              Case 3:20-cv-06703-TSH Document 37 Filed 02/11/21 Page 6 of 13




     are closed, cannot deliver to them, or are not accepting orders at the time—even when they are
1
2    open, can deliver to them, and/or are accepting orders.

3            Plaintiff alleges that, as a result, Plaintiff and other non-partner restaurants lost sales and
4
     profits due to DoorDash’s unlawful acts. Plaintiff alleges that DoorDash’s unlawful
5
     misrepresentations persist, and, as a result, Plaintiff and members of the putative class are
6
     entitled to injunctive or other equitable relief.
7
8            DoorDash disagrees with Plaintiff’s characterization of the facts at issue and disputes that

9    class certification is proper. While DoorDash did at some point in the past create landing pages
10
     on its platform for some non-partner restaurants, it facilitated fulfillment of orders for non-
11
     partner restaurants just as it did for partner restaurants. To the extent that restaurants, including
12
     non-partner restaurants, were designated as “closed,” “unavailable,” or “too far away” at points
13
14   during the COVID-19 pandemic, there are individualized issues of fact as to whether non-partner

15   restaurants were so designated at any point, why they were so designated, if and whether they
16
     were damaged, if and whether they benefitted financially from the fulfillment of orders placed
17
     through DoorDash’s platform, the extent of any alleged damages, and the extent of any financial
18
     benefit, among other issues.
19
20           A proposal for briefing of the class certification issue is contained herein.

21   10. Related Cases
22
             The parties are not aware of any other related cases that have been filed against this
23
     Defendant alleging like conduct.
24
     11. Relief
25
26           Plaintiff seeks an amount fair and reasonable to compensate it for its losses as

27   alleged in the Complaint, based upon revenue and goodwill lost as a result of
28
                                              Page 6 of 13
     No.: 3:20-cv-06703-TSH                                                  Joint Case Management Statement
     14211969 v1
              Case 3:20-cv-06703-TSH Document 37 Filed 02/11/21 Page 7 of 13




     Defendant’s unlawful conduct, and seeks like amounts on behalf of the Class it seeks
1
2    to represent, including any available statutory damages or multipliers. Plaintiff also

3    seeks equitable and injunctive relief including an order requiring Defendant to remedy
4
     the situation upon terms as are just.
5
             Plaintiff also seeks punitive and/or exemplary damages in an amount sufficient
6
     to punish and deter Defendant from future like conduct, in an amount to be determined
7
8    by a jury.

9            DoorDash disputes that Plaintiff and putative class members are entitled to any
10
     damages for loss of revenue and goodwill, punitive or exemplary damages, or equitable
11
     or injunctive relief.
12
13
     12. Settlement and ADR
14
             The parties have had preliminary discussions regarding potential resolution and have
15
     further agreed to engage in mediation in a further effort to determine is the case can be amicably
16
17   resolved. The timing of that mediation is set forth in the proposed schedule herein. The parties

18   have agreed to exchange information regarding the number of restaurants impacted by the
19
     alleged conduct, steps taken to remedy the problem, and related matters in preparation for
20
     mediation. The parties do not believe that further motion practice is necessary to have a
21
     meaningful mediation and are prepared to move forward with mediation, including the exchange
22
23   of the materials referenced herein in connection with that process.

24   13. Consent to Magistrate Judge For All Purposes
25
             Whether all parties will consent to have a magistrate judge conduct all further
26
     proceedings including trial and entry of judgment.     _X_ YES    ____ NO
27
28
                                             Page 7 of 13
     No.: 3:20-cv-06703-TSH                                                Joint Case Management Statement
     14211969 v1
                 Case 3:20-cv-06703-TSH Document 37 Filed 02/11/21 Page 8 of 13




     14. Other References
1
2            The parties do not believe that any other references will be necessary in this matter at this

3    time.
4
     15. Narrowing of Issues
5
             The parties respectfully submit that a determination of matters that could be streamlined
6
     via stipulation for trial or otherwise would be premature, given the early stages of the case and
7
8    the absence of discovery being exchanged. The parties will endeavor to streamline the litigation

9    and presentations to the Court throughout the litigation to the extent possible as the opportunity
10
     presents.
11
     16. Expedited Trial Procedure
12
             The parties do not believe that this case is appropriate for handling via the Expedited
13
14   Trial Procedure of General Order 64, Attachment A.

15   17. Scheduling
16
        The parties propose the following schedule in this matter, subject to the Court’s availability:
17
        1. Mediation completed by April 16, 2021.
18
        2. Amendments to the pleadings must be made by July 1, 2021
19
20      3. Class certification motion filed by January 15, 2022 (along with identification of

21           Experts/Reports, if any)
22
                  a. Response due February 27, 2022 (along with identification of Defense
23
                     Experts/Reports, if any)
24
                  b. Reply Due April 1, 2022 (along with identification of Rebuttal Experts/Reports,
25
26                   if any)

27      4. Experts, if necessary, to be deposed as follows:
28
                                             Page 8 of 13
     No.: 3:20-cv-06703-TSH                                                Joint Case Management Statement
     14211969 v1
              Case 3:20-cv-06703-TSH Document 37 Filed 02/11/21 Page 9 of 13




                 a. Plaintiff: February 13, 2022
1
2                b. Defendant: March 20, 2022

3                c. Rebuttal: April 15, 2022
4
         5. Discovery closed April 1, 2022
5
         6. Dispositive Motions filed by April 15, 2022
6
                 a. Responses due May 15, 2022
7
8                b. Replies Due June 5, 2022

9        7. Pre-trial Conference: Week of July 15, 2022
10
         8. Trial: Week of August 17, 2022
11
     18. Trial
12
             Plaintiff seeks a trial by jury on all counts and issues so triable.
13
14   19. Disclosure of Non-party Interested Entities or Persons

15           All parties have filed their Certificate of Interested Entities or Persons as required by
16
     Civil Local Rule 3-15.
17
             Plaintiff is unaware of anyone other than the named parties and the members of the
18
     putative class with an interest in this litigation.
19
20           Defendant identified the following entities in their Corporate Disclosure Statement:

21          SVF FAST (CAYMAN) LIMITED, a private company that owns more than 10 percent
22
             of the outstanding stock of DoorDash, Inc., is affiliated with SoftBank Group Corp., a
23
             publicly held corporation.
24
25          Entities affiliated with Sequoia Capital, a private company that owns more than 10

26           percent of the outstanding stock of DoorDash, Inc

27
28
                                               Page 9 of 13
     No.: 3:20-cv-06703-TSH                                                  Joint Case Management Statement
     14211969 v1
             Case 3:20-cv-06703-TSH Document 37 Filed 02/11/21 Page 10 of 13




     20. Professional Conduct
1
2           All attorneys of record for the parties certify that they have reviewed the Guidelines for

3    Professional Conduct for the Northern District of California.
4
     21. Other
5
            Not applicable at this time.
6
7
8
9      Dated: 2/11/2021                         /s/ James J. Rosemergy
10                                              James J. Rosemergy
11                                              Counsel for plaintiff
12
13
       Dated: 2/11/2021                         /s/ Emily N. Dillingham
14
                                                Emily N. Dillingham
15
                                                Counsel for defendant
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           Page 10 of 13
     No.: 3:20-cv-06703-TSH                                               Joint Case Management Statement
     14211969 v1
             Case 3:20-cv-06703-TSH Document 37 Filed 02/11/21 Page 11 of 13



       Francis J. “Casey” Flynn, Jr.                  Ruby H. Kazi (CA 243872)
1      CA State Bar No. 304712                        Lily A. North (CA 260709)
       LAW OFFICE OF FRANCIS J. FLYNN, JR.            Benesch, Friedlander, Coplan & Aronoff LLP
2      422 South Curson Avenue
       Los Angeles, California 90036                  One Montgomery, Suite 2700
3      Tele: 314-662-2836                             San Francisco, California 94104-4505
       Email: casey@lawofficeflynn.com                Telephone: 628.600.2250
4
                                                      Facsimile: 628.221.5828
5      James J. Rosemergy (pro hac vice)              rkazi@beneschlaw.com
       CAREY, DANIS & LOWE                            lnorth@beneschlaw.com
6      8235 Forsyth, Suite 1100
       St. Louis, MO 63105
       Tele: 314-725-7700                             Emily N. Dillingham (pro hac vice)
7
       Direct: 314-678-1064                           Lauren C. Tortorella (pro hac vice)
8      Fax: 314-721-0905                              Benesch, Friedlander, Coplan & Aronoff LLP
       jrosemergy@careydanis.com                      71 South Wacker Drive, Suite 1600
9                                                     Chicago, IL 60606
       Steven A. Schwartz (pro hac vice)              Telephone: 312-212-4949
10     Zachary P. Beatty (pro hac vice)
       CHIMICLES SCHWARTZ KRINER                      edillingham@beneschlaw.com
11     & DONALDSON-SMITH LLP                          ltortorella@beneschlaw.com
       361 W. Lancaster Ave.
12     Haverford, PA 19041
       Telephone: (610) 642-8500                      Attorneys for Defendant
13     Facsimile: (610) 649-3633
       steveschwartz@chimicles.com
14     ZPB@chimicles.com
15     Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           Page 11 of 13
     No.: 3:20-cv-06703-TSH                                           Joint Case Management Statement
     14211969 v1
               Case 3:20-cv-06703-TSH Document 37 Filed 02/11/21 Page 12 of 13




1                                   CASE MANAGEMENT ORDER
2    The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved
3    as the Case Management Order for this case and all parties shall comply with its provisions. [In
4    addition, the Court makes the further orders stated below:]
5
6
7    IT IS SO ORDERED.

8     Dated:
9                                                  UNITED STATES DISTRICT/MAGISTRATE
                                                                 JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           Page 12 of 13
     No.: 3:20-cv-06703-TSH                                             Joint Case Management Statement
     14211969 v1
             Case 3:20-cv-06703-TSH Document 37 Filed 02/11/21 Page 13 of 13




1                                   CERTIFICATE OF SERVICE
2           The undersigned hereby certifies that the foregoing was filed using the Court’s ECF
3    system on February 11, 2021, and served upon all counsel of record thereby.
4                                                /s/ James J. Rosemergy
5                                                James J. Rosemergy
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          Page 13 of 13
     No.: 3:20-cv-06703-TSH                                            Joint Case Management Statement
     14211969 v1
